NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3332

                               ALVIN M. BLANTON,

                                                          Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.


        John M. Poti, Law Office of John M. Poti, of Prattville, Alabama, argued for
petitioner.

      Calvin M. Morrow, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With him on the brief
were B. Chad Bungard, General Counsel, and Jeffrey A. Gauger, Attorney.

Appealed from: Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3332

                               ALVIN M. BLANTON,

                                             Petitioner,

                                        v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                             Respondent.

                                Judgment

ON APPEAL from the Merit Systems Protection Board

in CASE NO AT0752080052-I-1.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, CLEVENGER, and LINN, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT




DATED: April 10, 2009                  /s/ Jan Horbaly
                                      Jan Horbaly, Clerk